Opinion
Per Curiam,
On April 1, 1960, the appellant, John L. Hart, was convicted by a jury of murder in the first degree. After sentence was imposed, an appeal was filed in this Court, and we affirmed the judgment, 403 Pa. 652, 170 A. 2d 850 (1961).
In April 1965, Hart instituted an action in habeas corpus which was dismissed by the trial court after hearing. An appeal from that order is now before us.
The only reason assigned in support of the present action is that evidence of certain statements made by Hart to an assistant district attorney was erroneously admitted at trial. This identical question was also raised in Hart’s direct appeal from the judgment and was adjudicated against him. See, 403 Pa. 652, at 663. *287We will not reconsider tbe question in this collateral proceeding. Compare, Commonwealth ex rel. Davis v. Russell, 422 Pa. 223, 220 A. 2d 858 (1966).
Order affirmed.